Citation Nr: 0417791	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  01-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1970.

This case came to the Board of Veterans' Appeals (Board) from 
an April 2001 decision by the Montgomery, Alabama, Regional 
Office (RO).  In February 2002, the veteran testified at a 
Board hearing convened in Montgomery and, in March 2002, the 
Board undertook further evidentiary development.  In May 
2003, the Board remanded the case to enable the RO to review 
evidence developed.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDING OF FACT

There is no medical evidence linking the veteran's current 
back disorder to his military service.  There is affirmative 
medical evidence linking it to postservice injuries.


CONCLUSION OF LAW

The veteran did not incur or aggravate a back disorder in 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete claim, VA must 
notify the claimant of the evidence needed to substantiate 
it, of the evidence VA will attempt to obtain, and of the 
evidence the claimant must provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In this case, the RO provided the 
requisite notice in letters to the veteran dated in September 
2000 and July 2003.  Accordingly, the Board finds that the 
veteran has been given that notice required by law.  Id.
In addition to notice, VA must make reasonable efforts to 
assist a claimant obtain evidence in support of an original, 
reopened, or increased-rating claim, unless there is no 
reasonable possibility that the claim can be substantiated.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, in the July 
2003 letter, the RO listed all of the evidence of record and, 
in a September 2003 statement, the veteran said there was no 
additional evidence he wished to have considered.  
Accordingly, the Board finds that all evidence necessary for 
an equitable resolution of the matter on appeal has been 
obtained, and there is no reasonable possibility that further 
assistance will produce additional relevant evidence.  Id.

Turning to the applicable law, service connection is granted 
for disability resulting from injury or disease incurred or 
aggravated in military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
claimant incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

In August 2000, the veteran claimed entitlement to service 
connection for a back disorder he said began with a fall from 
a truck in service in May 1970.  However, at the February 
2002 hearing convened by the undersigned, he testified that 
he fell from the back of a truck while handling mail in 
October 1970-about a month before his November 1970 
separation examination.  He said he was seen two or three 
times at the hospital at Long Binh post where medication and 
light duty were prescribed.  

In an August 2001 letter, an acquaintance said he recalled 
when the veteran fell from the back of a truck, the treatment 
the appellant received at a post hospital, and that his 
convalescence which consisted of several weeks of light duty.  

The service medical records which were created during the 
appellant's service do not reflect complaints or diagnoses 
of, or treatment for, a back injury. 

It is the responsibility of the Board to weigh the evidence 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In light 
of the foregoing, the Board is constrained to find that, if 
the veteran injured his back in service, the injury was not 
so serious as to warrant medical care or even a note in his 
November 1970 separation examination report.

The veteran testified that, after his separation from 
service, he worked on the railroad, and saw a hometown doctor 
for back pain.  That doctor prescribed pills, topical 
medication, and exercises.  That doctor, however, has since 
died and his records are not available.  He testified that he 
moved to Texas in 1980, where he worked as a welder.  He had 
back pain there, but did not see a doctor for it.  Then, in 
1983, he injured his back at work, underwent surgery, and was 
not able to continue welding.

Records from the Texas Industrial Accident Board show that in 
April 1983, while "throwing heavy steel ladders," the 
veteran sustained a herniated disc at L5-S1.  X rays and 
computed tomography showed no significant degenerative 
disease of vertebral bodies or facet joints.  He underwent 
chemonucleolysis, which failed, and he then underwent 
laminectomy and discectomy in September 1983.  None of the 
records of that treatment reflect a history of an inservice 
back injury.

Beginning after a 1989 motor vehicle accident the veteran 
complained of persistent neck pain and right upper extremity 
radiculopathy.  September 1995 computed tomography revealed 
disc herniation to the left at C6-7 and to the right at C7-
T1, and the veteran underwent laminectomy and discectomy.  
None of the records of that treatment reflect history from 
the veteran of a back injury in service.

In a February 1997 private medical record, the veteran gave a 
two-year history of left sciatic pain.  An August 1997 
magnetic resonance imaging showed disc desiccation at L1-2; 
central disc herniation at L2-3; annular bulging without 
herniation at L3-4; disc desiccation, generalized annular 
bulging, possible minimal herniation to the right, and 
hypertrophy of facet joints, all combining to cause 
moderately severe central canal stenosis, at L4-5; and disc 
desiccation, marked interspace narrowing, disc herniation to 
the left, annular bulge, foraminal stenosis, and osteophyte 
formation, at L5-S1.  His doctor recommended surgery, but the 
veteran declined.  None of the examination or treatment 
records reflect a history of an inservice back injury.

In March 2003, the veteran underwent a VA orthopedic 
examination.  The report reflects the examiner's thorough 
review of the evidence of record.  X rays and examination 
revealed severe, advanced degenerative disc disease and 
foraminal stenosis at L5-S1.  The examiner was asked address 
the etiology of the veteran's back disorder.  He noted the 
lack of medical evidence of back injury or treatment in 
service, and the lack of medical evidence of postservice 
treatment until the veteran sustained a work-related back 
injury in 1983 that necessitated surgery.  He concluded that 
it was not at least as likely as not that the veteran's back 
disorder is related to his military service.  Rather, it was 
the examiner's opinion that the appellant's back disorder was 
related to a postservice work-related injury.

The Board concurs with the examiner's opinion, and the 
preponderance of the evidence which does not link a back 
disorder to service.  Hence, the benefit sought on appeal is 
denied.

In reaching this decision the Board carefully considered the 
veteran's sworn testimony and the affidavit presented on his 
behalf.  The record, however, shows no evidence of a 
continuity of symptoms between December 1970 and April 1983, 
no mention of any back disorder until examined in 1983, and 
no competent evidence linking any current back disorder to 
service.  As the appellant is a lay person not trained in the 
field of medicine his lay opinion is not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but since the preponderance of 
the evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Service connection for a back disorder is denied.




_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



